                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                       4:18CR3088

     vs.
                                                         ORDER
ERIC BERINGER,

                     Defendant.


      Defendant has moved to modify the conditions of his pretrial release to
allow him to move back to his hometown of Winnemucca, Nevada by no later
than November 1, 2019. (Filing No. 650). This modification requires the consent
of Nevada’s Probation and Pretrial Services Office to provide courtesy pretrial
supervision. The Nevada District has agreed to provide courtesy supervision.
The government and pretrial services do not oppose the motion.


      Accordingly,

      IT IS ORDERED:

      1) Defendant’s motion for a modification of release conditions, (Filing No.
      650), is granted.

      2) Defendant is permitted to move back to his hometown of Winnemucca,
      Nevada no later than November 1, 2019, to begin a new role as Process
      Operations Manager at Winnemucca Farms, Inc., One Potato Place, a company
      located in Winnemucca, Nevada.


      October 7, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
